Citation Nr: 1445225	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-39 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depressive disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied entitlement to service connection for major depressive disorder and generalized anxiety disorder.

In February 2012, the Board remanded this matter for further development.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran claims that he has a current psychiatric disability related to psychiatric problems and stressors that he experienced in service.  He contends that he was physically assaulted and harassed by several service members on various occasions in service, that he began to experience emotional problems in service, and that he has experienced a continuity of psychiatric symptomatology in the years since service.  His mother has reported that emotional problems were evident when the Veteran was discharged from service.

A VA psychiatric examination was conducted in March 2012 to assess the nature and etiology of the claimed psychiatric disability and the Veteran was diagnosed as having major depressive disorder.  The examiner who conducted the examination opined that it was not likely ("less likely as not") that the Veteran's psychiatric disability was caused by any event in service, including the claimed personal assault.  He reasoned that there was very strong evidence in the record that the claimed personal assault in service did not have a contributory effect on the Veteran's mental health problems.  Specifically, he had been seen by the same therapist for several months and denied having any posttraumatic stress disorder (PTSD) symptoms upon intake and did not make any mention of any traumatic personal events from when he was in the service.  If such events had been important to him, he would have mentioned them in the context of seeking mental health treatment.

The examiner then specifically addressed the diagnosed major depressive disorder and explained that it was difficult to pinpoint the onset of symptoms based on a review of the available records.  It was likely that the Veteran had life-long problems with depression, partly due to his chronic interpersonal difficulties and asocial lifestyle.

The March 2012 opinion is insufficient because it is partly based on a conclusion that the Veteran had pre-existing depression prior to service.  However, a veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at examination for entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

The Board acknowledges that the Veteran has at times reported a life-long history of depression and psychiatric treatment as a child.  Although he is competent to do so, a veteran's report of history without an independent basis in the record is insufficient to rebut the presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 (1998).  There is no other evidence of a pre-existing psychiatric disability and the Veteran's March 1972 entrance examination was normal other than for scars. Thus, he is presumed sound at service entrance and such presumption has not been rebutted.  38 U.S.C.A. § 1111.

Furthermore, the March 2012 examiner did not acknowledge or consider the Veteran's reports of a continuity of psychiatric symptomatology in the years since service or his mother's report of apparent emotional problems upon discharge from service.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Hence, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current psychiatric disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A December 2002 examination report from Hennepin County Medical Center, a June 2008 letter from A. Wilson, and the Veteran's Social Security Administration disability records indicate that he has received psychiatric counseling from Teen Challenge and Cabrini Partnership.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2). These steps have not yet been taken with regard to all relevant treatment records from the above identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability from Teen Challenge and Cabrini Partnership.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  All indicated tests and studies shall be conducted.   

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric disability identified (i.e., any psychiatric disability diagnosed since April 2008, including, but not limited to, major depressive disorder and anxiety disorder), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's reported physical assaults and harassment in service, is related to his reported emotional problems in service, is related to his reported sleep problems at the time of his separation from service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since April 2008 (including, but not limited to, major depressive disorder and anxiety disorder), the Veteran's reported physical assaults and harassment in service, his reports of emotional problems in service and of a continuity of symptomatology in the years since service, his report of "frequent trouble sleeping" on a June 1975 report of medical history form completed for purposes of separation from service, his mother's report of evident emotional problems following separation from service, the Veteran's reports of physical and sexual abuse as a child, and the opinion of the examiner who conducted the March 2012 VA examination. 

The examiner is advised that although the Veteran has at times reported life-long depression and psychiatric treatment as a child, he was presumed sound at service entrance.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report stressors and psychiatric symptoms in service, his symptoms, and history, and that his mother is competent to report her observations of the Veteran's symptoms.  Such statements by the Veteran and other individuals (including the Veteran's reports of a continuity of psychiatric symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of a specific stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



